          Case 2:17-cv-00495-JD Document 394 Filed 09/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,              )                   CIVIL ACTION
                                          )
             Plaintiff/Counter-Defendant, )
                                          )
       v.                                 )                   No. 17-cv-00495
                                          )
BRIDGER LOGISTICS, LLC,                   )
JULIO RIOS,                               )
JEREMY GAMBOA,                            )
FERRELLGAS PARTNERS, L.P.,                )
FERRELLGAS, L.P.,                         )
BRIDGER ADMINISTRATIVE                    )
SERVICES II, LLC,                         )
BRIDGER MARINE, LLC,                      )
BRIDGER RAIL SHIPPING, LLC,               )
BRIDGER REAL PROPERTY, LLC, BRIDGER       )
STORAGE, LLC,                             )
BRIDGER SWAN RANCH, LLC,                  )
BRIDGER TERMINALS, LLC,                   )
BRIDGER TRANSPORTATION, LLC, BRIDGER )
ENERGY, LLC,                              )
BRIDGER LEASING, LLC, BRIDGER             )
LAKE, LLC,                                )
J.J. LIBERTY, LLC, and                    )
J.J. ADDISON PARTNER, LLC,                )
Defendants.                               )
________________________________________  )

                                           ORDER

                      1st day of September, 2020, upon consideration of the Joint Motion
       AND NOW, this ____

to Amend Scheduling Order (Document No. 393, filed September 1, 2020) in which the parties

request a short extension of the fact deposition deadline in the Order dated August 26, 2020

(Doc. 391), and good cause appearing, IT IS ORDERED that Joint Motion to Amend

Scheduling Order is GRANTED.

       IT IS FURTHER ORDERED that the case shall proceed on the following schedule:




                                                1
            Case 2:17-cv-00495-JD Document 394 Filed 09/02/20 Page 2 of 3




       1.      Disclosure of Experts in Support of Claims and Counterclaims has been

completed;

       2.      Disclosure of Opposition Experts has been completed;

       3.       Completion of Fact Depositions – October 1, 2020;

       4.      Submission of Expert Reports in Support of Claims and Counterclaims – October

14, 2020;

       5.      Submission of Expert Reports in Opposition to Claims and Counterclaims –

November 13, 2020;

       6.      Submission of Rebuttal Expert Reports – December 4, 2020;

       7.      Completion of Expert Discovery, Including Expert Witness Depositions – January

15, 2021;

       8.      Any motions for summary judgment and Daubert motions shall be filed and

served on or before February 12, 2021. Pursuant to the Court’s Pretrial and Trial Procedures,

moving parties shall include with any motion for summary judgment a separate, short and

concise statement of the material facts as to which the moving party contends there is no genuine

issue of material fact, with citations to the record. The response to any such motion shall be filed

and served within four (4) weeks of the date of service of the motion but in no event later than

March 12, 2021. The response to the motion for summary judgment shall include a separate,

short and concise statement of material facts, responding to the numbered paragraphs set forth in

the moving party’s statement, as to which it is contended that there exists a genuine issue of

material fact, with citations to the record. The responding party may also set forth, in additional

numbered paragraphs, any additional material facts which the responding party contends

preclude the granting of the motion for summary judgment, with citations to the record. Replies



                                                 2
             Case 2:17-cv-00495-JD Document 394 Filed 09/02/20 Page 3 of 3




may be filed with leave of Court requested by email to Chambers. Two (2) copies of any such

motions and responses shall be served on the Court (Chambers, Room 12613) when the originals

are filed.

        IT IS FURTHER ORDERED that the Court will conduct a telephone conference to

schedule further proceedings, if necessary, after ruling on any motions for summary judgment.

                                                          BY THE COURT:

                                                           /s/ Hon. Jan E. DuBois
                                                          DuBOIS, JAN E., J.




                                               3
